 


 HR 2408 ENR: To designate the Department of Veterans Affairs outpatient clinic in Green Bay, Wisconsin, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2408 
 
AN ACT 
To designate the Department of Veterans Affairs outpatient clinic in Green Bay, Wisconsin, as the Milo C. Huempfner Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Name of Department of Veterans Affairs outpatient clinic, Green Bay, WisconsinThe Department of Veterans Affairs outpatient clinic in Green Bay, Wisconsin, shall after the date of the enactment of this Act be known and designated as the Milo C. Huempfner Department of Veterans Affairs Outpatient Clinic. Any reference to such medical center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Milo C. Huempfner Department of Veterans Affairs Outpatient Clinic. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
